Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-11-2007

Dixon v. Kuhn
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1138




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Dixon v. Kuhn" (2007). 2007 Decisions. Paper 95.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/95


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                      No. 07-1138
                                      ___________

                                  ARTHUR S. DIXON,
                                          Appellant

                                            v.

                                PAMELA DIXON KUHN
                                _____________________

                       Appeal from the United States District Court
                                for the District of New Jersey
                            (D.C. Civil Action No. 06-cv-04224)
                       District Judge: Honorable Mary Little Cooper
                                  _____________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   November 21, 2007

                  Before: RENDELL, JORDAN and GARTH, Circuit Judges

                                (Filed: December 11, 2007)
                                        ___________

                               OPINION OF THE COURT
                                    ___________

PER CURIAM

      The appellant, Arthur S. Dixon, appeals from an order entered by the U.S. District

Court for the District of New Jersey dismissing his complaint. For the foregoing reasons,

we will affirm.
       According to Dixon’s complaint, his former wife, Pamela Dixon Kuhn, filed suit

in New Jersey Superior Court seeking an increase in child support payments to assist in

the payment of his children’s college education. After the state court entered an order

requiring him to make the payments, Dixon filed a complaint in federal court seeking

removal of the state court action. Dixon maintains that the state court violated his

constitutional rights in the adjudication of that suit, specifically, that the state court used

an inflated annual income figure in calculating support payments, held a hearing without

notifying him, and entered judgment before Dixon was properly served with the

complaint. He also contends that he is unconstitutionally being required to pay for his

children’s college expenses. Dixon filed an appeal in the New Jersey Appellate Division.

       In December 2006, the district court issued a notice to show cause why Dixon’s

action should not be dismissed (if interpreted as an original civil action initiated in federal

court) or remanded (if the action were, in fact, properly removed) for lack of subject

matter jurisdiction. After receiving Dixon’s response to the show cause order, the district

court concluded that the action was not properly removed, and that the action should, in

any event, be dismissed pursuant to the Younger abstention doctrine, the Rooker-Feldman

doctrine, and alternatively, the domestic relations exception to federal diversity

jurisdiction. Dixon appeals from that order.

       On appeal, Dixon strenuously argues that removal was proper. Even if it were,

however, the end result would be the same because the district court lacked jurisdiction



                                                2
over the action and Dixon must adjudicate his claims in the state court action.1 This

includes Dixon’s constitutional claims; indeed, the Appellate Division has expressly

stated that Dixon may include any federal constitutional issues in his appeal. (See

Appellant’s Appendix, at 36.)

       Our review of the district court’s dismissal for lack of jurisdiction is plenary. See

FOCUS v. Allegheny County Court of Common Pleas, 75 F.3d 834, 839-40 (3d Cir.

1996). We may affirm the district court’s order on any grounds supported by the record.

See Nicini v. Morra, 212 F.3d 798, 805 (3d Cir. 2000) (en banc).

       Considering the Younger abstention ground first, if the requirements are met, “we

review the district court’s decision to abstain for an abuse of discretion.” Anthony v.

Council, 316 F.3d 412, 417 (3d Cir. 2003) (quoting FOCUS, 75 F.3d at 843). Abstention

under Younger is appropriate where certain state law proceedings are pending, including

some domestic relations disputes. See Yang v. Tsui, 416 F.3d 199 (3d Cir. 2005) (stating

that Younger abstention is appropriate in certain child custody disputes). Three criteria

must be met in order for a district court to abstain under Younger: (1) ongoing state



  1
    The district court determined that removal was not proper because it was not apparent
that Dixon had filed a notice of removal in the state court. See 28 U.S.C. § 1446(d). In
his brief on appeal, Dixon maintains that he filed a notice of removal in the state court,
although he apparently did not provide the district court with a copy of this notice. Dixon
has not moved to enlarge the record from the district court presently before us on appeal,
and we cannot consider this document now. As explained above, whether the action is
dismissed outright or remanded to the state court is, practically speaking, a distinction
without a difference because the district court lacks subject matter jurisdiction over the
matter under either scenario.

                                              3
proceedings that are judicial in nature; (2) the state proceedings implicate important state

interests; and (3) the state proceedings provide an adequate opportunity to present federal

claims. Id. at 418.

       Dixon clearly meets the first prong because the judicial proceedings regarding his

child support order are “ongoing,” as he partially concedes in his brief. At the time the

district court abstained, Dixon had filed an appeal in the Appellate Division. As we noted

in Anthony, a party subject to a child support order “is a party to an open case that will

not terminate until the child support order is finally discharged.” Id. at 420. Thus, “[f]or

purposes of Younger, such a comprehensive and fluid system designed to address the

ever-present and ever-changing realities of child support orders must be viewed as a

whole, rather than as individual, discrete hearings.” Id. at 420-21. The state proceedings

are, beyond a doubt, “ongoing.” 2

       With respect to the second prong, as we stated in Anthony, “New Jersey has an

overriding interest in ordering, monitoring, enforcing and modifying child support

obligations. Any ruling in this action would surely affect this interest.” Id. at 421. It is




  2
     Dixon recently filed in this Court a motion to stay the district court’s order. In it,
Dixon disclosed that he had withdrawn his appeal in the Appellate Division so that he
could seek relief in the trial court. After the trial court denied relief, he once again
appealed to the Appellate Division. That appeal is apparently still pending. Dixon also
attached two post-judgment orders issued by the trial court, one which modified his
obligations with respect to one child. These facts only further support the proposition that
the state proceedings in this case have been “ongoing”– even since Dixon filed a notice of
appeal.

                                              4
pellucid that the state proceedings here implicate important state interests which we

acknowledged in Anthony, and the second element of the Younger criteria has been met.

As for the last requirement that the state proceedings provide an adequate opportunity to

raise federal claims, a judge for the Appellate Division removed all doubts that this

criterion would be met when he specifically informed Dixon that he could raise federal

constitutional issues in his appeal.

       Dixon attempts to distinguish his situation from Anthony by maintaining that the

child support payments sought from him in the state court action equate to “damages” in

his federal case, preventing application of the abstention doctrine. It is plain from the

face of his complaint, however, that the relief sought here is to have the district court

reverse the state court judgment and declare that the application of New Jersey law to his

case is unconstitutional. The relief sought here does not prevent the application of the

Younger abstention doctrine. See Marks v. Stinson, 19 F.3d 873, 883 (3d Cir. 1994).3

       We will affirm the order of the district court. Dixon’s motion to stay the district

court’s judgment is denied.




  3
    Because we find that the district court properly abstained under the Younger
doctrine, we will not address its alternate theories of dismissal under the
Rooker/Feldman doctrine and under the domestic relations exception.

                                              5